JOSEPH, J.,
dissenting in part; concurring in part.
If the majority’s conclusions on the effect of the 1977 law were only doubtful, I would defer. I believe, however, that the majority’s result can only be achieved by convolution, and that the simple and correct decision has been missed. I therefore must dissent.1
The appellants’ brief contains straightforward analysis which shows the trial court’s primary error. That language, with slight emendation, should be our opinion:
"No provision in Chapter 854 *** could be said to manifest a legislative intent that it operate [on eligibility lists already in existence at the effective date of the Act], Both before and after October 4,1977 when Chapter 854 took effect, ORS 408.230(1) has mandated that every veteran 'who has successfully completed all phaises of a civil service *** test shall be allowed preference on the list established as a *703result of such test.’ When testing for a particular position is completed, the scores are tallied and veterans preference points [if available] are added. The list [which] is then published [is the list] 'established as a result of such test.’ To alter a promotional list that was established in 1976 only because the 1977 Act allows preference points on promotional tests [in the absence of a clear legislative mandate] by the terms of the Act, is clearly erroneous.
"[The trial court relied on a 1978 opinion of the Attorney General which stated in part]:
" '*** The Oregon Supreme Court has reaffirmed the general rule of statutory construction that, in the absence of a contrary direction, statutes will not apply retroactively. Joseph v. Lowery, 261 Or 545, 551-552, 495 P2d 273 (1972). No retroactive effect, however, is required where eligible lists prepared prior to October 4, 1977, are corrected in order to comply with [Chapter 854] as it applies to appointments and promotions made after October 4, 1977.’
"[It is impossible to take seriously] the foregoing statement insofar as it states that there is no retroactive effect [in the sense of impairing preexisting protected legal expectations] where prior eligible lists 'are corrected’ to comply with Chapter 854. One corrects something to make or set it right. Webster’s New Collegiate Dictionary (1974) 255 ***. If an eligible list complied with the law in effect at the time it was established, it was not wrong and therefore is not subject to correction. If the Attorney General used 'corrected’ as synonymous for 'amended,’ there is no difference whatever between correcting a prior eligible list to comply with Chapter 854 and applying Chapter 854 retroactively.
"[It is also equally difficult to understand] the [quotation from the Attorney General’s opinion] insofar as it states that Chapter 854 'applies to appointments and promotions.’ Chapter 854 does not apply to appointments and promotions at all. It applies exclusively to the allowance of preference on a list established as a result of a civil service test successfully completed by a veteran or disabled veteran. ORS 408.225 to 408.235. That is why, when the trial court *704applied Chapter 854 to an eligible list established in 1976, it [was effectively applying] the 1977 Act retroactively.”2
That would be enough. I would note, however, that the majority misleads itself. It says, 39 Or App at 700:
"*** Although a person must be one of the top three candidates on the eligibility list to be considered for promotion, the preference is accorded for the purpose of promotion and not for the purposes of being placed on this eligibility list.”
If that sentence were accurately recast, it would be even clearer that the quotations above from the appellants’ brief are more nearly obviously correct: A person must be one of the top three candidates on the eligibility list to be considered for promotion, and the preference is accorded for the purpose of establishing a position on a promotion list and not merely for the purpose of being placed on the list somewhere.
These cases are compelling authority against the trial court’s and the majority’s conclusion: Kempf v. Carpenters and Joiners Union, 229 Or 337, 367 P2d 436 (1961); Childers v. Civil Ser., Washington Co., 232 Or 327, 375 P2d 417 (1962); Joseph v. Lowery, 261 Or 545, 495 P2d 273 (1972); State ex rel Town Concrete v. Andersen, 264 Or 565, 505 P2d 1162 (1973); Cole v. Zidell Explorations, Inc., 275 Or 317, 550 P2d 1194 (1976); Coos-Curry Elec. v. Curry County, 26 Or App 645, 554 P2d 601 (1976); Troyer v. Pub. Wel. Div., 30 Or App 569, 567 P2d 594; and Emp. Div. v. Bechtel, 36 Or App 831, 585 P2d 769 (1978).
With respect to the intervenor’s claim, if it be reached at all, the majority is correct.

In addition to my general dissent, I also note that the following sentence is dubious: "The amendment deleted the word 'entrance,’ thus making the veterans’ applicable to promotional as well as entrance tests.” 39 Or App at 698. For the purpose of this case only, the statement may be taken as correct.


 Words in brackets are emendations by the author of this opinion.